DAY, J.
1. An oral application for compensation, given by an injured employe to his self-insuring employer, which application is refused by his employer, constitutes the commencement of a “proceeding” sufficient to confer jurisdiction for a subsequent appeal from an adverse decision of the Industrial Commission.
2. Upon the trial of such cause in the court of common pleas upon appeal, oral evidence was admissible in addition to the record made before the Industrial Commission. (Industrial Commission v. Hilshorst, 117 Ohio St., 337, approved and followed.)
(Marshall, CJ., Allen, Kinkade and Jones, JJ., concur. Robinson and Matthias, JJ., dissent from proposition 1 of the syllabus and from the judgment.)